DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 5-7, and 9-11 are allowed. 

Response to Amendment
With respect to 112 rejections, Applicant’s amendments have overcome each and every rejection. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Schwartz on February 22, 2022.
The application has been amended as follows: 

Claim 1. A system for monitoring brain activity comprising: 
	a plurality of optical fibers, each adapted to optogenetically neurostimulate selected neuronal groups of neural tissue;
	a plurality of sensors, each adapted to monitor a physical or physiological parameter and output a signal representing the monitored physical or physiological parameter, wherein the plurality of sensors comprises a carbon nanotube patch configured to be deeply implanted, a subdural transceiver configured to read surface neurons, and a plurality of carbon nanotubes connected to the carbon 
	a digital signal processor adapted to receive a plurality of signals from the plurality of sensors and to process the signals to form digital data representing the monitored physical or physiological parameter from each sensor of the plurality of sensors, and adapted to process the digital data representing the monitored physical or physiological parameter from each sensor of the plurality of sensors, to determine presence of a neurological disorder or condition. 
Claim 3. The system of claim 1, wherein at least some of the plurality of sensors are adapted in an earbud device and the earbud device comprises at least one component selected from a group comprising: digital storage, a controller, a pulse oximetry sensor, an TAP sensor, 
Claim 5. A computer-implemented method for monitoring brain activity comprising: 
	optogenetically neurostimulating selected neuronal groups of neural tissue using a plurality of optical fibers;
	receiving from each of a plurality of sensors a signal representing a monitored physical or physiological parameter, wherein the plurality of sensors comprises a carbon nanotube patch configured to be deeply implanted, a subdural transceiver configured to read surface neurons, and a plurality of carbon nanotubes connected to the carbon nanotube patch, the plurality of carbon nanotubes configured to be in contact with the neural tissue and configured to monitor a neural tissue response of the neural tissue of pyramidal layers 4, 5, and 6; 
	processing the received  from each of the plurality of sensors to form digital data representing the parameter monitored by each of the plurality of sensors; and 
parameter  monitored by each of the plurality of sensors to determine presence of a neurological disorder or condition.
Claim 7. The method of claim 5, wherein at least some of the plurality of sensors are adapted in an earbud device and the earbud device comprises at least one component selected from a group comprising: digital storage, a controller, a pulse oximetry sensor, an TAP sensor, 
Claim 9. A system for monitoring brain activity, the system comprising:
	a plurality of sensors, each adapted to monitor a physical or physiological parameter and output a signal representing [[a]]the monitored physical or physiological parameter, wherein the plurality of sensors comprises a carbon nanotube patch configured to be deeply implanted, a subdural transceiver configured to read surface neurons, and a plurality of carbon nanotubes connected to the carbon nanotube patch, the plurality of carbon nanotubes configured to be in contact with neural tissue and configured to monitor a neural tissue response of the neural tissue of pyramidal layers 4, 5, and 6; and
	a processor, a memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 
	optogenetically neurostimulating selected neuronal groups of the neural tissue using a plurality of optical fibers;
	receiving from each of the plurality of sensors [[a]]the signal representing [[a]]the monitored physical or physiological parameter; 
 from each of the plurality of sensors to form digital data representing the parameter  monitored by each of the plurality of sensors; and 
	processing the digital data representing the parameter monitored by each of the plurality of sensors to determine presence of a neurological disorder or condition.
Claim 11. The system of claim 9, wherein at least some of the plurality of sensors are adapted in an earbud device and the earbud device comprises at least one component selected from a group comprising: digital storage, a controller, a pulse oximetry sensor, an TAP sensor, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system for monitoring brain activity comprising: a plurality of optical fibers, each adapted to optogenetically neurostimulate selected neuronal groups of neural tissue; a plurality of sensors, each adapted to monitor a physical or physiological parameter and output a signal representing the monitored physical or physiological parameter, wherein the plurality of sensors comprises a carbon nanotube patch configured to be deeply implanted, a subdural transceiver configured to read surface neurons, and a plurality of carbon nanotubes connected to the carbon nanotube patch, the plurality of carbon nanotubes configured to be 
Claim 5 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a computer-implemented method for monitoring brain activity comprising: optogenetically neurostimulating selected neuronal groups of neural tissue using a plurality of optical fibers; receiving from each of a plurality of sensors a signal representing a monitored physical or physiological parameter, wherein the plurality of sensors comprises a carbon nanotube patch configured to be deeply implanted, a subdural transceiver configured to read surface neurons, and a plurality of carbon nanotubes3 of 8PATENTDocket No.: 034797.007US1 A/N: 15/458,179connected to the carbon nanotube patch, the plurality of carbon nanotubes configured to be in contact with the neural tissue and configured to monitor a neural tissue response of the neural tissue of pyramidal layers 4, 5, and 6. 
Claim 9 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a system for monitoring brain activity, the system comprising: a plurality of sensors a signal representing a monitored physical or physiological parameter, wherein the plurality of sensors comprises a carbon nanotube patch configured to be deeply implanted, a subdural transceiver configured to read surface neurons, and a plurality of carbon nanotubes connected to the carbon nanotube patch, the plurality of carbon nanotubes configured to be in contact with neural tissue and configured to monitor a neural tissue response of the neural tissue of pyramidal layers 4, 5, and 6; and a processor, a memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: optogenetically neurostimulating selected neuronal groups of the neural tissue using a plurality of optical fibers; . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.V.H./
Vynn Huh, February 22, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        

/JONATHAN T KUO/Primary Examiner, Art Unit 3792